COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 EL PASO COUNTY,                                 §
                                                                  No. 08-16-00081-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  346th District Court
 SUNLIGHT ENTERPRISES CO., INC.,                 §
                                                                of El Paso County, Texas
                   Appellee.                     §
                                                                 (TC# 2014DCV3555)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s order granting Appellee’s motion for partial summary judgment and denying

Appellant’s motion for partial summary judgment. We therefore reverse the trial court’s order

granting Appellee’s motion for partial summary judgment and denying Appellant’s motion for

partial summary judgment and render judgment in favor of Appellant that Section 16.071(a) is

inapplicable and does not render the seven-day notice provisions of Subparagraphs 13(A), (D)

(F) void, and that it does not prevent Appellant from relying on those provisions in connection

with Appellee’s claims for additional compensation and additional time. The case is remanded

to the trial court for further proceedings in accordance with this opinion.

       We further order that Appellant recover from Appellee all costs of this appeal, for which

let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF DECEMBER, 2016.

                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.